     MARK MAUSERT
 1   Nevada State Bar No. 2398
 2   729 Evans Avenue
     Reno, Nevada 89512
 3   (775) 786-5477 Telephone
     (775) 786-9658 Facsimile
 4   mark@markmausertlaw.com
 5
     Attorney for Plaintiff
 6
     DOREEN SPEARS HARTWELL, ESQ.
 7   Nevada State Bar No. 7525
 8   doreen@hartwellthalacker.com
     HARTWELL THALACKER, LTD
 9   11920 Southern Highlands Pkwy #201
10   Las Vegas, NV 89141
     Telephone: 702-850-1076
11

12   JANICE P. BROWN, ESQ. (CA SBN 114433)
     Appearing pro hac vice
13   brown@brownlawgroup.com
     BROWN LAW GROUP
14   600 B Street, Suite 1650
     San Diego, CA 92101
15
     Telephone: (619) 330-1700
16
     Attorneys for Defendant
17   UNITED PARCEL SERVICE, INC.

18                            UNITED STATES DISTRICT COURT
19                                    DISTRICT OF NEVADA
20
     MICHAEL REAVES,                                   Case No.: 3:18-cv-00213-HDM-WGC
21

22                               Plaintiff,
                    vs.                                JOINT STIPULATION AND ORDER
23                                                     OF DISMISSAL WITH PREJUDICE
     UNITED PARCEL SERVICE, INC. AND DOES
24   I-X,
25                               Defendants.
26                                                 /

27

28
                                               1
 1          IT IS HEREBY STIPULATED by and between Plaintiff, MICHAEL REAVES, and

 2   Defendant, UNITED PARCEL SERVICE, INC., through their designated undersigned counsel,

 3   that the above-captioned action be and hereby is dismissed with prejudice pursuant to FRCP

 4   41(a)(1)(A)(ii). Each party to bear its own attorney’s fees and costs.

 5

 6          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7
     DATED: July 12, 2019                          HARTWELL THALACKER LTD.
 8
                                                   /s/ Doreen M. Spears-Hartwell
 9                                                 Doreen M. Spears-Hartwell, Esq.
                                                   Nevada Bar No. 7525
10

11   DATED: July 12, 2019                          BROWN LAW GROUP

12
                                                   /s/ Janice P. Brown
13                                                 Janice P. Brown Esq.
                                                   (CA SBN 11443)
14                                                 Appearing pro hac vice
15
                                                   Attorneys for Defendant
16                                                 UNITED PARCEL SERVICE, INC.

17
     DATED: July 12, 2019                          MARK MAUSERT LAW OFFICE
18

19                                                 _/s/ Mark Mausert_______________
                                                   Mark Mausert, Esq.
20
                                                   Nevada Bar No.2398
21
                                                   Attorney for Plaintiff
22
                                                   MICHAEL REAVES
23

24   IT IS SO ORDERED:
                  12 day of _____________,
     DATED: this _____         July        2019.
25

26

27
     UNITED STATES DISTRICT JUDGE
28
                                                       2
 1                            CERTIFICATE OF SERVICE
 2

 3         I hereby certify, under penalty of perjury, that I am an employee of the Law
 4   Office of Mark Mausert; I am over the age of eighteen (18) years; I am not a party
 5   to, nor hold an interest in this action; and on the date set below, I sent via United
 6   States Postal Service mail and electronic service, JOINT STIPULATION OF
 7   DISMISSAL WITH PREJUDICE, to the addressee listed below:
 8

 9
          Janice P. Brown                          Doreen Spears Hartwell
          Cody Cocanig                             Hartwell, Thalacker, Ltd.
10        Brown Law Group                          11920 South Highlands Parkway,
11
          600 B Street, Suite 1650                 Suite 201
          San Diego, CA 92101                      Las Vegas, NV 89141
12        Email: brown@brownlawgroup.com           Email: doreen@hartwellthalacher.com
13
           EMAIL / ECF by electronically filing the foregoing with the Clerk of the
14
     District Court using its ECF System, which electronically notifies them via email as
15
     indicated above.
16
           MAIL by causing a true copy thereof to be placed in a sealed envelope with
17
     postage thereon fully prepaid to be placed in the United States mail at San Diego,
18
     California addressed as indicated above. I am “readily familiar” with this firm’s
19
     practice of collection and processing correspondence for mailing. It is deposited with
20
     the U.S. Postal Service on that same day in the ordinary course of business.
21

22
     Executed on July 12, 2019
23

24                                                   /s/ Brittaney Martin
                                                    Brittaney Martin, Paralegal
25

26

27

28
                                               3
